 Case 1:20-cv-00059-N Document 20 Filed 03/29/21 Page 1 of 1   PageID #: 866




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SARAH J. GIBBY,                        )
   Plaintiff,                          )
                                       )
v.                                     )      CIVIL ACTION NO. 1:20-00059-N
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
   Defendant.                          )

                                JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

the Defendant Commissioner of Social Security and against Plaintiff Sarah J.

Gibby, in accordance with the Memorandum Opinion and Order entered on this

date affirming the Commissioner’s final decision terminating Gibby’s Social

Security benefits.

      DONE this the 29th day of March 2021.

                                    /s/ Katherine P. Nelson
                                    KATHERINE P. NELSON
                                    UNITED STATES MAGISTRATE JUDGE
